Mr. Justice Elliott,
dissenting as to the findings of fact.
I agree with my associates as to the kind and quantum of evidence requisite to warrant a judgmemt of disbarment where, as in a case of this kind, the charge against the respondent involves a distinct and specific criminal offense.
In this proceeding the members of the court have had to *546bear tbe double responsibilities of judges and jurors. The witnesses have all been examined orally in our presence. The relator Pagel is of German nationality and unfamiliar with our language. Upon careful consideration of the evidence, I am thoroughly'satisfied that of the sum of $103 collected by respondent for relator, respondent paid over to relator only the sum of .$15, that at the time of procuring the receipt in question respondent had paid over to relator only the sum of $10, and that the receipt is false to the extent of $80. In my opinion the charge against respondent has been ¡sustained by clear and convincing evidence. I must, therefore, respectfully dissent from the findings of the majority of the court as to the facts in controversy.

Proceeding dismissed.